This action is brought to foreclose a tax lien placed to secure a tax on the list of 1934 assessed, as alleged, against the defendant on property which property prior to the assessment date, the defendant alleges in its cross-complaint, has been transferred to the City of New Britain. The cross-complaint alleges an invalidity in the assessment and prays an injunction against the collection of the tax from it by action of debt or otherwise.
The complaint does not seek to enforce against the defendant any claimed liability for the tax as a debt. A decision of the case on the complaint alone therefore would not finally dispose of all of the controversy between the parties arising out of the same transaction; i.e. the assessment of the tax. Accordingly it is entirely proper for the defendant to inject into the case by way of cross-complaint the issue as to whether it is personally liable for the tax. The defendant has stated in its cross-complaint a cause of action and asked relief which is beyond the cause of action stated and relief sought by the complaint. The cause of action stated in the cross-complaint arises out of the same transaction as that stated in the complaint and is therefore properly joinable. The cross-complaint therefore has a proper standing in this action and should not be expunged.
   The motion to expunge is therefore denied.